
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 409
		IN THE HOUSE OF REPRESENTATIVES
		
			May 6, 2009
			Mr. Ehlers submitted
			 the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Celebrating the life of President Gerald R.
		  Ford on what would have been his 96th birthday.
	
	
		Whereas Gerald Rudolph Ford was born on July 14, 1913, in
			 Omaha, Nebraska;
		Whereas Gerald R. Ford was educated in Michigan public
			 schools, and graduated from the University of Michigan in 1935 with a bachelor
			 of arts degree in economics and political science;
		Whereas Gerald R. Ford was a gifted athlete, playing on
			 the University of Michigan’s national championship football teams in 1932 and
			 1933, and being voted the team’s most valuable player in 1934;
		Whereas Gerald R. Ford graduated from Yale Law School in
			 1941 in the top 25 percent of his class;
		Whereas Gerald R. Ford joined the United States Naval
			 Reserves in 1942 and served valiantly on the U.S.S. Monterey in the South
			 Pacific Theater in World War II;
		Whereas Lieutenant Commander Gerald R. Ford was honorably
			 released from active duty in February 1946, having been awarded an
			 Asiatic-Pacific Campaign Medal with one silver star and four bronze stars, a
			 Philippine Liberation Ribbon with two bronze stars, an American Campaign Medal,
			 and a World War II Victory Medal;
		Whereas Gerald R. Ford and Elizabeth
			 (Betty) Anne Bloomer were married on October 15, 1948, and
			 celebrated 58 years together;
		Whereas Gerald R. Ford and Betty Ford have four children,
			 Michael, Jack, Steven, and Susan, seven grandchildren, and five
			 great-grandchildren;
		Whereas Gerald R. Ford was elected to Congress in 1948,
			 and served 13 honorable terms of office from January 3, 1949 to December 6,
			 1973;
		Whereas Gerald R. Ford’s contributions to the Foreign
			 Operations and Defense Subcommittees of the Committee on Appropriations of the
			 House of Representatives earned him a reputation as a Congressman’s
			 Congressman;
		Whereas Lyndon B. Johnson appointed Gerald R. Ford to the
			 Warren Commission to investigate the assassination of President John F.
			 Kennedy;
		Whereas Gerald R. Ford served as minority leader of the
			 House of Representatives from 1965 to 1973;
		Whereas upon the resignation of Spiro Agnew and following
			 confirmation by the Congress, Gerald R. Ford was appointed by President Richard
			 M. Nixon as Vice President of the United States, and was sworn in on December
			 6, 1973;
		Whereas Gerald R. Ford became the 38th President of the
			 United States on August 9, 1974, and served until January 20, 1977, taking
			 office at a dark hour in the history of the United States, and, through his
			 wisdom, courage, and integrity, promptly restored the confidence of the people
			 of the United States in the Presidency;
		Whereas Gerald R. Ford is the only person from the State
			 of Michigan to have served as President of the United States;
		Whereas the Presidency of Gerald R. Ford is remembered for
			 restoring trust and openness to the presidency and the Federal
			 Government;
		Whereas President Gerald R. Ford followed a steady and
			 sensible course to cope with the Nation’s economic problems and, during his
			 administration, halted double-digit inflation and lowered unemployment;
		Whereas President Gerald R. Ford solidified President
			 Nixon’s accomplishments in China, brought representatives of Israel and Egypt
			 to the conference table to establish a framework for a lasting peace, and
			 provided developmental assistance to underdeveloped countries;
		Whereas in 1975, under Gerald R. Ford’s leadership, the
			 United States signed the Final Act of the Conference on Security and
			 Cooperation in Europe, commonly known as the Helsinki Agreement,
			 which ratified post-World War II European borders and codified fundamental
			 human rights and freedoms, and in so doing set about a course of events that
			 ultimately led to the demise of the Soviet Union;
		Whereas in 1981, Gerald R. Ford saw the dedication of the
			 Gerald R. Ford Presidential Library in Ann Arbor, Michigan, and the Gerald R.
			 Ford Presidential Museum in Grand Rapids, Michigan;
		Whereas Gerald R. Ford received the Presidential Medal of
			 Freedom in 1999, the Nation’s highest civilian award, for his role in guiding
			 the Nation through the turbulent times of the Watergate scandal, the
			 resignation of President Nixon, and the end of the Vietnam War, and for
			 restoring integrity and public trust to the Presidency;
		Whereas Gerald R. Ford and Betty Ford were together
			 awarded the Congressional Gold Medal in 1999 in recognition of their dedicated
			 public service and outstanding humanitarian contributions to the people of the
			 United States;
		Whereas upon leaving the Presidency, Gerald R. Ford was an
			 international ambassador of American goodwill, a noted scholar and lecturer,
			 and a strong supporter of the Gerald R. Ford School of Public Policy at the
			 University of Michigan, which was named for the former President in
			 1999;
		Whereas Gerald R. Ford chose Grand Rapids, Michigan, as
			 the home of his Presidential Museum and his final resting place; and
		Whereas Gerald R. Ford’s life was characterized by
			 honesty, integrity, and dedication of purpose: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)celebrates the
			 extraordinary life of Gerald Rudolph Ford, and expresses its deepest
			 appreciation for his profound public service;
			(2)recognizes the
			 significance of Gerald R. Ford’s Presidency, and his legacy of substantial
			 contribution to the United States and to the peoples of the world;
			(3)recognizes the
			 significance and loving support of Betty Ford as his confidant and First Lady;
			 and
			(4)directs the Clerk
			 of the House of Representatives to transmit a copy of this resolution to the
			 family of President Gerald R. Ford, the Gerald R. Ford Presidential Museum, and
			 the Gerald R. Ford Library at the University of Michigan.
			
